Extraordinary relief may be appropriate where a tribunal, board, or officer
                has exceeded its jurisdiction or acted in an arbitrary or capricious manner,
                or such relief may be used to compel the performance of an act required by
                law. See NRS 34.160; Newman, 97 Nev. at 603-04, 637 P.2d at 536. This
                court will not entertain a petition when the petitioner has a plain, speedy,
                and adequate remedy at law. NRS 34.170. When exercising its discretion,
                this court may entertain petitions for extraordinary relief when judicial
                economy and sound judicial administration militate in favor of writ
                review. See State v. Babayan, 106 Nev. 155, 175, 787 P.2d 805, 819 (1990).
                Additionally, this court may exercise its discretion and entertain a writ
                petition when "an important issue of law requires clarification."    State v.
                Second Judicial Dist. Court (Epperson), 120 Nev. 254, 258, 89 P.3d 663,
                665-66 (2004) (internal quotation marks omitted).
                            A preliminary hearing must be held within 15 days of
                arraignment unless the State demonstrates good cause for a continuance.
                NRS 171.196(2); McNair v. Sheriff, 89 Nev. 434, 436, 514 P.2d 1175, 1176
                (1973). The good-cause showing can be satisfied by an affidavit that
                describes the names and locations of absent witnesses, the diligence used
                to secure witnesses' presence, a summary of the absent witnesses'
                expected testimony and if other witnesses can prove the same facts, when
                the prosecution first learned the witnesses would not appear, and a
                statement that continuance was sought in good faith and not for delay,
                Hill, 85 Nev. at 235-36, 452 P.2d at 919, or in certain time-sensitive
                circumstances, by presenting sworn testimony that complies with Hill,
                Bustos v. Sheriff, Clark County, 87 Nev. 622, 624, 491 P.2d 1279, 1280-81
                (1971).   See also DCR 14. The documents filed with the petition do not
                indicate that an affidavit was filed or sworn testimony offered prior to the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 granting of the continuance, thus the justice court erred in granting the
                 continuance. Solomon has a plain, speedy, and adequate remedy at law,
                 by way of an appeal should he be convicted. NRS 177.015(3); NRS 177.045
                 ("Upon the appeal, any decision of the court in an intermediate order or
                 proceeding, forming a part of the record, may be reviewed."); see Scott E. v.
                 State, 113 Nev. 234, 239, 931 P.2d 1370, 1373-74 (1997) (vacating juvenile
                 adjudication to correct district court failure to meet requirements of Hill
                 in granting State's request for continuance). Nevertheless, judicial
                 economy militates against compelling the parties to proceed to trial where
                 a conviction would likely be vacated on appeal. Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                 district court to dismiss the information.




                 Douglas                                      Cherry


                 cc:   Hon. Michelle Leavitt, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e